Per Curiam.
Defendant, who pleaded guilty to burglary, received a 5-year stay of imposition of sentence conditioned upon his serving the first of 5 years of probation in the workhouse, during which time he was to receive treatment. A short time later, defendant violated the terms of probation by escaping from a workhouse farm crew. After a hearing at which defendant explained why he acted as he did, the trial court ordered probation revoked and imposed a prison sentence not to exceed 5 years. On this pro se appeal from judgment of conviction, defendant contends that (1) he did not receive proper notice of the alleged probation violation, (2) he should have been given a bail hearing to determine if he could be released on bail while he awaited the revocation hearing, and (3) his counsel did not represent him adequately at the revocation hearing in that he did not inform the trial court of the reason defendant escaped or attempt to persuade the trial court to give defendant another chance. Although defendant’s appeal is untimely, we note that none of the issues raised appears to have any merit.
Affirmed.
Mr. Justice Scott took no part in the consideration or decision of this case.